Order entered October 1, 2021




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                    No. 05-21-00196-CR
                                    No. 05-21-00197-CR

                   DAVID MONROE SMITHERMAN, Appellant

                                               V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 422nd Judicial District Court
                           Kaufman County, Texas
            Trial Court Cause Nos. 20-10343-422-F & 20-10344-422-F

                                           ORDER

       Before the Court is appellant’s September 29, 2021 third motion to extend time to file his

brief. We GRANT the motion and ORDER his brief filed no later than October 14, 2021.

Appellant is cautioned that the failure to file his brief by October 14, 2021, may result in these

appeals being abated for a hearing under rule 38.8(b). See TEX. R. APP. P. 38.8(b)(2).


                                                    /s/     DENNISE GARCIA
                                                            JUSTICE